Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2012.0327907 A1, hereinafter Ding) in view of Cheriton (US 8,839,409 B2, hereinafter Cheriton).
 	Regarding claim 1, Ding discloses an apparatus, comprising: a memory to store packets; and
a packet forwarding component operatively coupled to the memory, the packet forwarding component to: receive an encapsulated packet from a tunnel device via a first tunnel, wherein (claim 4): the first tunnel is coupled to the tunnel device and the packet forwarding component (¶[0124], figure 5) identify a first network access controller from a plurality of network access controllers, wherein the plurality of network access controllers are coupled to the packet forwarding component via a set of tunnels;(claim 4). Ding does not disclose and the encapsulated packet is generated by the tunnel device based on a data packet received from an access point; and forward the encapsulated packet to the first network access controller via a second tunnel of the set of tunnels. Cheriton discloses and the encapsulated packet is generated by the tunnel device based on a data packet received from an access point (column 4, lines 48-51); and forward the encapsulated packet to the first network access controller via a second tunnel of the set of tunnels (column 7, lines 45-50). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed 

 	Regarding claim 2,  Ding does not disclose the encapsulated packet is for a first data layer;
the data packet is for a second data layer; and the first data layer is higher than the second data layer. Cheriton discloses the encapsulated packet is for a first data layer;
the data packet is for a second data layer; and the first data layer is higher than the second data layer (column 14, lines 5-12). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the encapsulation as disclosed by Cheriton along with the system of Ding. The encapsulation may be implemented through software to provide tunneling within the communication system (column 27, Cheriton).



 	Regarding claim 3, Ding does not disclose the encapsulated packet comprises a layer 3 packet; and the data packet comprises a layer 2 packet. Cheriton discloses the encapsulated packet comprises a layer 3 packet; and the data packet comprises a layer 2 packet (column 14, lines 5-12). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the encapsulation as disclosed by Cheriton along with the system of Ding. The encapsulation may be implemented through software to provide tunneling within the communication system (column 27, Cheriton).


claim 4,  Ding discloses  wherein the packet forwarding component is further to: establish the first tunnel between the packet forwarding component and the tunnel device; and
establish the set of tunnels between the packet forwarding component and the plurality of network access controllers (¶[0124], figure 5).
 	Regarding claim 5, Ding discloses all subject matter of the claimed invention with the exception of  wherein the packet forwarding component is further coupled to a one or more additional tunnel devices via one or more additional tunnels. Cheriton discloses wherein the packet forwarding component is further coupled to a one or more additional tunnel devices via one or more additional tunnels (column 4, lines 48-51). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the encapsulation as disclosed by Cheriton along with the system of Ding. The encapsulation may be implemented through software to provide tunneling within the communication system (column 27, Cheriton).

.

 	Regarding claim 12,  Ding discloses a method, comprising: receiving an encapsulated packet from a tunnel device via a first tunnel, wherein: the first tunnel is coupled to the tunnel device and a packet forwarding component (claim 4) ; identifying a first network access controller from a plurality of network access (claim 4). Ding does not disclose the encapsulated packet is generated by the tunnel device based on a data packet received from an access point; controllers, wherein the plurality of network access controllers are coupled to the packet forwarding component via a set of tunnels; and forwarding the encapsulated packet to the first network access controller via a second tunnel of the set of tunnels. Cheriton discloses the encapsulated packet is generated by the tunnel device based on a data packet received from an access point; controllers, wherein the plurality of network access 
Regarding claim 13,  Ding discloses all subject matter of the claimed invention with the exception of the encapsulated packet is for a first data layer; the data packet is for a second data layer; and the first data layer is higher than the second data layer. Cheriton discloses  the encapsulated packet is for a first data layer; the data packet is for a second data layer; and the first data layer is higher than the second data layer (column 14, lines 5-12). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the encapsulation as disclosed by Cheriton along with the system of Ding. The encapsulation may be implemented through software to provide tunneling within the communication system (column 27, Cheriton).



 	Regarding claim 14,  Ding discloses all subject matter of the claimed invention with the exception of establishing the first tunnel between the packet forwarding component and the tunnel device; and establishing the set of tunnels between the packet forwarding component and the plurality of network access controllers. Cheriton discloses establishing the first tunnel between the packet forwarding component and the tunnel device; and establishing the set of tunnels between the packet forwarding component and the plurality of network access controllers (column 14, lines 5-12). Thus, it 


 	Regarding claim 15, Ding  discloses all subject matter of the claimed invention with the exception of  wherein the packet forwarding component is further coupled to a one or more additional tunnel devices via one or more additional tunnels.  Cheriton discloses wherein the packet forwarding component is further coupled to a one or more additional tunnel devices via one or more additional tunnels

 	Regarding claim 20,  Ding discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
receive an encapsulated packet from a tunnel device via a first tunnel, wherein: the first tunnel is coupled to the tunnel device and a packet forwarding component (claim 4); identify a first network access controller from a plurality of network access controllers, wherein the plurality of network access controllers are coupled to the packet forwarding component via a set of tunnels (claim 4). Ding does not disclose and the encapsulated packet is generated by the tunnel device based on a data packet received from an access point; and forward the encapsulated packet to the first network access controller via a second tunnel of the set of tunnels. Cheriton discloses and the encapsulated packet is generated by the tunnel device based on a data packet received from an access point (column 4, lines 48-51); and forward the encapsulated packet to the first network access controller via a second tunnel of the set of tunnels column 7, lines 45-50). Thus, it would have been obvious to one of ordinary skill in the art prior to the .


Allowable Subject Matter
Claims 6-11 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANGEL T BROCKMAN/Examiner, Art Unit 2463